Citation Nr: 1706448	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  04-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a fractured tibia and fibula with shortening of the left leg, peroneal nerve damage and mild degenerative arthritis of the left ankle joint, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the left knee joint and degenerative joint disease of the left ankle, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 rating decision, in which the RO denied the Veteran's claim for a rating in excess of 30 percent for a fractured tibia and fibula with shortening of the left leg and peroneal nerve damage.  In that decision, the RO also inferred and granted service connection for osteoarthritis of the left knee associated with the service-connected fractured tibia and fibula, and assigned an initial 10 percent rating, effective January 24, 2003 (the identified date of claim).  In January 2004, the Veteran filed a notice of disagreement (NOD) with the denial of his increased rating claim and the initial rating assigned for osteoarthritis of the left knee.  A statement of the case (SOC) was issued in September 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

As the Veteran disagreed with the initial rating assigned following the award of service connection for osteoarthritis of the left knee, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a March 2007 rating decision, the RO recharacterized the claim for osteoarthritis of the left knee as a claim for osteoarthritis of the left knee and degenerative joint disease (DJD) of the left ankle, and awarded a higher initial 20 percent rating, effective January 24, 2003.  However, as a higher rating for that disability was available, and the Veteran was not granted the maximum available benefit, the claim for a higher initial rating for osteoarthritis of the left knee and DJD of the left ankle remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In April 2008, July 2008, March 2009, November 2009, December 2009, and August 2012, the RO issued supplemental SOCs (SSOCs), continuing the Veteran's assigned ratings for fractured tibia and fibula and for osteoarthritis of the left knee and DJD of the left ankle.

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In January 2015, the Board remanded the claims for higher ratings to the agency of original jurisdiction (AOJ) for further action, to include development of the evidence.  After taking further action, the AOJ continued to deny these claims (as reflected in a July 2015 SSOC) and returned the matters to the Board for further appellate consideration.

In  April 2016, the Board expanded the appeal to include the matter of the  entitlement to a total rating based on unemployability (TDIU) due to service-connected left lower extremity disabilities (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), denied the increases rating claims, and remanded the TDIU claim to the AOJ, for further action, to include development of the evidence.  

Thereafter, the Veteran appealed the Board's denials of the claims for higher ratings to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, pursuant to a Joint Motion for Partial Remand (JMPR), filed by representatives for the Veteran and the VA Secretary, the Court vacated the part of the April 2016 Board decision finding that referral for an extra-schedular rating for the claims for higher ratings was not warranted and remanded that matter to the Board for further action consistent with the JMPR.  As reflected in the JMPR, the parties did not wish the Court to disturb the Board's determinations  regarding higher schedular ratings.   Accordingly, as reflected on the title page, only the extra-schedular component of each higher rating claim is currently before the Board.  

Notably, in the JMPR, the parties agreed that the matter of a TDIU was not before the Court.  Significantly, as the AOJ has not yet completed its actions on the remanded claim, such matter is not now before the Board, but-if not granted to the Veteran's satisfaction-may be the subject of a future appellant decision .

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the extra-schedular rating claims are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, in light of points raised in the JMPR, and review of the claims file, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these remaining matters.

In the December 2016 JMPR, the parties found that the Board erred by not providing an adequate statement of reasons or bases for its denials of an extra-schedular rating when it also remanded the issue of entitlement to a TDIU for further development, citing Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (holding that the Board's denial of referral for extra-schedular rating was based on an incomplete record when it also remanded the issue of a TDIU for additional development on "employment and medical information").  

In this regard, in the April 2016 remand of the TDIU claim, the Board instructed the AOJ to obtain "medical findings as to the functional effects of individual, and combined, service-connected disabilities."  Thus, in denying the claims for higher ratings, the Board's finding that referral for extra-schedular consideration was not warranted was based on an incomplete record.  Therefore, the parties agreed that vacatur of that part of the Board's April 2016 decision in which it found that referral of neither claim for  extra-schedular consideration was warranted-for the Board to reconsider the matter of the referral of each claim foe extra-schedular consideration after the development previously ordered in the Board's prior remand was completed.  

Review of the claims file reveals that the AOJ has not completed the development directed in the Board's April 2016 remand concerning the individual, and combined, functional effects of the disabilities under consideration.  Hence, the Board finds that a remand  of the remaining matters on appeal is needed so that the development requested in the Board's April 2016 remand relating to functional effects can be completed, after which the AOJ should address whether either claim warrants referral for extra-schedular rating consideration.

Prior to addressing whether either claim for higher rating warrants referral  extra-schedular consideration, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Long Beach, California, and that records from that facility dated through August 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Long Beach VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since August 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Complete the development directed in the Board's April 2016 remand concerning the individual and combined functional effects of the disabilities under consideration.  

2.  Obtain from the Long Beach VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since August 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include, as appropriate, referral for extra-schedular consideration), adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each claim, discussion of  whether the procedures for extra-schedular consideration,  set forth in 38 C.F.R. § 3.321(b)(1), are invoked).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

